XonorableClam3 Isbell
secretoryof state
Ca;)itol
Austin,Texas

Dear Elr.Isbell:
                           Op-ini.on No. O-7050

                           Re:   Date for electionupon constitutional
                                 amendmentsubmittedin Rouse Joint
                                 ResolutionNo. 10, 49th Legislature.

We beg to ackncvledgereceiptof your requestfor an opinionupon the
above subjectmatter as follows:

    "At the last regularsessionof the Legislature,therewas
    submittedHouse Joint ResolutionNumber Ten, a copy of which I am
    enclosingfor your consideration.you will observethat Section two
    of this amendmentprovides: 'TheforegoingConstitutional   Amendment
    shall be submittedto a vote of the qualifiedvoters of this State
    at an electionto be held thrcpghoutthe State in November,1946, at
    which all ballotshave printedthereon:'.

     "I would be pleased if you would answer the following:

         "a. In view of the indefinitedate in Novemberas set out in
         the above quotation,shouldwe submit this amendmentto be voted
         upon at the generalelectionto be held on November5?

         "b. Could t6is amendmentbe submittedto the voters at an election
         to be held later than November 5?

         “C . Should the amendmentin its presentform as writtenbe
         submittedat any electionin November?

     "In view of the fact that these amendmentsmust be publishedninety
     days before the electionand that time is drawingshort, I would be
     pleased if you would give this your immediateattention."

S&tion 1 of ArticleXVII of the Constitution,providingthe methcd of
amendingthe Constitution,requiresthe proposedamendmentto be "duly
publishedonce a week for four weeks, commencingat least three months
before an election,the time of which shall be specifiedby the Legislature,
in one weekly newspaperof each county,in which such a newspapermay be
published."
HonorableClaud Isbell - Page #2    (O-7050)



Section 2 of House Joint ResolutionNo. 10 provides:

    "The foregoingconstitutional amendmentshall be submittedto a vote
    of the qualifiedvoters of this State at an electionto be held   q
    throughoutthe State in November,lgj~:,at which all ballotsshall
    have printedthereon:"'@8KCe~tera
                                   .

Your questionpresentsa matter of statutoryconstructionto determine
whether or not Section 2 ti:>ove
                              quoted is a sufficientcompliancewith
Section i of ArticleXVII, requiringthat the time of such election"shall
be specifiedby the Legislature".

The purposeof every interpretationof a statute is to ascertainthe intention
of the Legislature. This intention,of course,must be ascertainedfrom
the Act itself. The intentionof the Legislature,as thus discoveredfran
the Act, is the law.

Applyingthis universaltest, we think it was plainlythe intentionof the
Legislaturethat the resolutionshouldbe submittedat the regularelection
held throughoutthe State on November 5th. Specifically,the resolution
declaresthat the amendmentshall be submittedto the qualifiedvoters of ,
the State "at an electionto be held throughoutthe State in November,1946."
The generalstatutoryelectionof November5, 1946,meets literallythis
requirement,and in truth is the only electionunder cne circumstancesthe
Legislaturecould have had in mind. The publication,i;hrrefore,should
specifythat date.

The only possiblenuggestlonof doubt as to the foregoingoonclusloncould
be that since House Joint ResolutionNo. 62 passedby the 49th Legislature,
submittingan amendmentto Article III of the Constitutionby addingSection
49-b providesfor submissionat an electionto be held throughoutthe State
of Texas on the first Thursdayin November,1946, there is no specified
time for voting upon the amendment. The answer to this suggestionis that
RJR No, 62 had not been adoptedat the time HJR No. 10 was finallypassed.

Moreover,anotherfamLl,nr   rule of statutoryconstructionforbidsany other
conclusionthan that above. Where a statute is fairly capableof two
constructions, one of which would render it void, and the other would make
it valid, the lattermust be adopted,for the Legislatureobviouslyintended
that the Act shouldbe valid.

The above rule of constructionis not limitedto statutesproper,but is
applicablealike to constitutions, legislativeresolutions,and all other
written instruments.

APPROVEDJLSX 13, 1946                 Very truly yours'
s/CARILXSASHLEX
FIRST ASSISTANT                   ATCORNEXGZNERALOFTFXAS
ATPORNRYGENRRALOF TEXAS
APPROVEDOPINIONCOMMITTEE          a/ Ocie Speer
BY B. W. B. CHAIRMAN              By Ocie Speer
cc3
  -r$/ ldw                            Assistant